The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
As required by court order, you have submitted to us a summary statement prepared pursuant to Section 116.160, RSMo, relating to Senate Substitute for House Committee Substitute for House Bill No. 1891, 89th General Assembly, Second Regular Session (1998). The summary statement which you have submitted is as follows:
  Shall sheriffs, or in the case of St. Louis County, the chief of police, be required to issue permits to carry concealed firearms to citizens who apply if various statutory requirements are satisfied?
Pursuant to Section 116.160, we approve the legal content and form of the proposed statement. No action we take with respect to our review should be construed as an endorsement of the ballot measure or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                                   JEREMIAH W. (JAY) NIXON Attorney General